DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.
Applicant’s election without traverse of claims 1-5 in the reply filed on 05/23/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220117194 A1) in view of Gardas (US 20120321475 A1).
Regarding claim 1: Huang teaches an unloading mechanism (abstract) with double food stirring trays (Fig. 5), comprising a food stirring device and a driving device (Figs. 4 & 6)), wherein: the food stirring device comprises a rotating shaft (162/163), Fig. 4), an upper food stirring tray (tray above 162) and a lower food stirring tray (tray below 162) which are hierarchically provided on the rotating shaft (Fig. 5), wherein one end of the rotating shaft is connected with the upper food stirring tray, and the other end of the rotating shaft (162) is connected with the driving device (170, Fig. 4), and the driving device is capable of driving the rotating shaft (162) to rotate (para 48, “The gear plate 178 is provided with a coupling structure 179 that is coaxially connected with the supply shaft 162 of the quantitative supply mechanism 160 to drive the supply shaft 162 to rotate”), so that the upper food stirring tray and the lower food stirring tray rotate synchronously; the upper food stirring tray (tray above 162) comprises at least one upper food stirring plate (Fig. 5) the lower food stirring tray (tray below 162) comprises at least two lower food stirring plates (165, Fig. 5), the number of the lower food stirring plates is greater than that of the upper food stirring plates (fig. 5), the outer wall of the rotating shaft (162/163) is provided with an installation groove (164), the edge of the lower food stirring plate (165) is provided with an installation strip (edge of 165), and the installation strip is inserted into the installation groove (para 47, “a plurality of supply plates 165 are installed in conjunction with the installation grooves 164”); the shape of the installation strip is matched with the shape of the installation groove (Fig. 5), and the food stirring device further comprises a connecting sleeve (CS, see annotated Fig. below), and the connecting sleeve (CS) is sleeved on the rotating shaft (162/163) and is located between the upper food stirring plate (near 166) and the lower food stirring plate (165) (Fig. 5).

    PNG
    media_image1.png
    393
    373
    media_image1.png
    Greyscale

Huang fails to teach the cross section of the installation strip is T-shaped.
However, Gardas teaches the cross section of the installation strip is T-shaped (Fig. 2, section where blade 16 has T-shaped cross section w/ 134 & 136, seen best in Figs. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the installation strip as disclosed by Huang with the T-shape as taught by Gardas so as to allow for a firm fitting and decrease the likelihood of disassembly during use. 
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Huang’s embodiment of Fig. 5 fails to teach wherein the driving device comprises a power device and a transmission device, and the transmission device comprises an input gear, a transition gear and an output gear, wherein: the input gear, the transition gear and the output gear are sequentially meshed; the input gear is connected with an output shaft of the power device; the output gear is connected with the rotating shaft.
However, Huang’s embodiment of Fig. 14 teaches wherein the driving device (170) comprises a power device (171) and a transmission device, and the transmission device comprises an input gear (573), a transition gear (573) and an output gear (374), wherein: the input gear (573), the transition gear (573) and the output gear (574) are sequentially meshed (Fig. 14); the input gear (573) is connected with an output shaft (572) of the power device (571); the output gear (574) is connected with the rotating shaft (via 575).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stirring trays as disclosed by modified Huang with the gears as taught by Huang’s embodiment of Fig. 14 so as to provide steady rotation of the stirring trays when in use. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gardas as applied to claim 1 above, and further in view of Lee (US 6532863 B1) and Chen (CN 209403274 U, provided by applicant in IDS dated).
 Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Huang further teaches wherein one end of the rotating shaft (162) connected with the upper food stirring tray (tray above 162) is provided as a connecting end (end of 162 seen in Fig. 5), an installation hole is provided in the middle position of the upper food stirring tray (where 162 enters upper tray in Fig. 5), the connecting end is provided in the installation hole (Fig. 5), the top of the upper food stirring tray (tray above 162, Fig. 5) is provided with a first connecting hole (hole at very top of 162, Fig. 5) the first connecting hole is communicated with the installation hole (Fig. 5).
Modified Huang fails to teach a positioning block is provided on the outer wall of the connecting end, a positioning groove is provided on the inner wall of the installation hole, and the positioning block is provided in the positioning groove.
However, Lee teaches a positioning block (projections of 11, Fig. 1) is provided on the outer wall of the connecting end (Fig. 1), a positioning groove is provided on the inner wall of the installation hole (groove where projection of 11 is placed, Fig. 4), and the positioning block is provided in the positioning groove (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connecting end as disclosed by modified Huang with the projections as taught by Lee so as to allow for a firmer fit between the lower tray and upper tray, decreasing the likelihood of dislodging when in use. 
Modified Huang fails to teach the food stirring device further comprises a connecting bolt, the end face of the connecting end is provided with a second connecting hole, and the connecting bolt is threadedly connected with the second connecting hole through the first connecting hole to connect the upper food stirring tray with the connecting end.
However, Chen teaches the food stirring device further comprises a connecting bolt (6), the end face of the connecting end (top end of 2, Fig. 2) is provided with a second connecting hole, and the connecting bolt (6) is threadedly connected with the second connecting hole through the first connecting hole to connect the upper food stirring tray (41) with the connecting end (top end of 2) (“a second connector 6 connected to the rotating brush 4 and a blade support 2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the trays as disclosed by modified Huang with the connecting bolt as taught by Chen so as to tighten the connection between the two trays, decreasing the likelihood of vibration, and allowing for them to rotate at a consistent speed with relation to each other. 
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Huang teaches wherein the upper food stirring tray (tray above 162) comprises a column part (center of tray above 162), wherein: all the upper food stirring plates (near 166) are circumferentially provided on the outer wall of the column part (Fig. 5), and the installation holes (hole where 162 first enters upper tray, Fig. 5) and the first connecting holes (hole seen in Fig. 5 at top of the upper tray) are oppositely provided on two end faces of the column part (center of tray above 162), respectively; the upper food stirring plates (near 166) are provided as arc blades (Fig. 5), and all the upper food stirring plates (near 166).
Modified Huang fails to teach the upper food stirring plates are provided obliquely with respect to the column part. 
However, Gardas teaches the upper food stirring plates are provided obliquely with respect to the column part (Fig. 4, blade 16 enters 36 obliquely with respect to the central column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray plates as disclosed by modified Huang with the oblique placement as taught by Gardas so as to stir the feed in a more efficient manner and decreasing the likelihood that the feed gets stuck on the plates. 
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Huang fails to teach wherein the food stirring device comprises an end cover, the top of the upper food stirring tray is provided with a clamping groove, the first connecting hole is provided in the clamping groove, and the end cover is clamped on the clamping groove.
However, Lee teaches wherein the food stirring device comprises an end cover (6), the top of the upper food stirring tray (2) is provided with a clamping groove (23), the first connecting hole (21) is provided in the clamping groove (Fig. 3), and the end cover (6) is clamped on the clamping groove (Via 3, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray as disclosed by modified Huang with the cover as taught by Lee so as to prevent any feed from entering the rotating shaft and damaging or slowing down the apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elements taught by prior art that were not relied upon include but are not limited to: Gears, stirring plates, drivers, feed dispensers, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619